IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


TYREE DESHANE HOLMES,                        : No. 31 MM 2021
                                             :
                   Petitioner                :
                                             :
                                             :
             v.                              :
                                             :
                                             :
THE COURT OF COMMON PLEAS OF                 :
LANCASTER COUNTY,                            :
                                             :
                   Respondent                :


                                     ORDER



PER CURIAM

      AND NOW, this 6th day of May, 2021, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.